Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Fisk on 3/1/2021.

The application has been amended as follows: 
Claim 86 has been amended as follows:
Claim 86.  A gel composition, comprising:
a) a therapeutically effective amount of i) morselized placental amniotic membrane and ii) morselized umbilical cord; and
	b) a pharmaceutically-acceptable excipient;
wherein water has not been substantially removed from the morselized amniotic membrane or from the morselized umbilical cord; and
wherein the morselized placental amniotic membrane and the morselized umbilical cord have a particle size from about 0.3 mm to about 1 cm in length, width, and thickness.

Election/Restriction
With the above amendment, claim 86 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 101, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/14/2019 is hereby withdrawn. In view of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 101 is rejoined and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The sole independent claim, claim 86, is interpreted as follows:
Claim 86 is directed to a product: a gel composition. It is noted that while the claimed composition contains products of nature (placental amniotic membrane, umbilical cord, and pharmaceutically acceptable carriers that may be products of nature), the fact that the claimed composition is in the form of a gel means that the overall composition has a form which is markedly different from the closest naturally occuring counterpart of each product of nature on their own.  The individual products of nature are integrated into a unitary composition (a gel), which is markedly distinct from how any of the individual products exist on their own in nature.  Thus the claims are patent eligible under 35 USC 101. 
Said gel composition comprises a) a therapeutically effective amount of i) morselized placental amniotic membrane, and ii) morselized umbilical cord...The “therapeutically effective amount” reads on any amount of either component individually, or in combination, effective to yield any therapeutic result.  The instant specification defines “morsel” as “particles of tissue ranging in size from about 0.1 mm to about 1.0 cm in length, width, or thickness that have been obtained from a larger piece of tissue” and as retaining “the characteristics of the tissue from which it was obtained and upon inspection is identifiable as said tissue.” (See PGPub at ¶0010).  However, the definition fails to limit what characteristics of the tissue must be retained and under what form of inspection the particles can be identified.  Thus, the broadest reasonable interpretation requires that the morselized particles retain at least some biological properties of the source tissue, and that the source tissue can be identified by any means (i.e. any chemical analysis, protein analysis, cellular analysis, etc).
Said gel composition further comprises b) a pharmaceutically acceptable excipient.  Pharmaceutically acceptable excipients is defined in the specification as “a material, such as a carrier or diluent, which does not abrogate the biological activity or properties of the compound, and is relatively non-toxic, i.e., the material may be administered to an individual without causing undesirable biological effects of interacting in a deleterious manner with any of the components of the composition in which it is contained.” (See PGPub at ¶0015).  Such materials are well-known in the art.
The claim further specifies that water has not been substantially removed from the i) morselized placental amniotic membrane or from the ii) morselized umbilical cord.  This is interpreted as meaning at least some water is retained in each of the morselized placental amniotic membrane and the morselized umbilical cord.  It does not mean that substantially all water is retained in the morselized placental amniotic membrane and the morselized umbilical cord membrane.  In other words: the claim is excluding compositions wherein substantially all water has been removed from the morselized placental amniotic membrane and morselized umbilical cord.  For example, if 90% removal of water is considered a threshold for ‘substantially all water has been removed,’ then the claims will cover embodiments wherein 80% of water has been removed. 
The claim further specifies that each of the morselized placental amniotic membrane and the morselized umbilical cord have particle sizes from about 0.3mm to about 1.0 cm in length, width and thickness.  This means each morsel/particle must have a length, width and thickness within this size range. 
The closest prior art is Tseng eta l (WO 12/170905), who teaches fetal support tissue powder products, and methods of use thereof (See Tseng et al, abstract).  The fetal support tissue powder is created from fetal support tissues, including, inter alia, placental amniotic membrane and umbilical cord (See Tseng et al, ¶0003, 0068).  Tseng et al disclose the fetal tissue support tissue powder can be formulated into a gel for topical administration (See Tseng et al, ¶0019).  Tseng et al does not teach the size of the powder particles.  Secondary reference Morse et al (WO 12/112410) was relied upon to teach that micronized tissue formed into gels for topical application should have a particle size of 25-75µm (See Morse et al, Pg. 36, ln 5-16).  This suggests that the powder particles of Tseng et al, intended for formulation into a gel for topical application (which is the only intended use of the gel formulation in Tseng et al), should be 25-75µm (0.025-0.075 mm).  The instant claims now define the size of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633